Citation Nr: 0529753	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  01-09 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from March 1991 to 
September 1991 and May 1995 to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April  1999 rating decision.  In January 
2004, the Board remanded the case for further development.  
The case is now before the Board for final appellate review.   


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran does not have a chronic wrist disability, 
including carpal tunnel syndrome, related to his active 
service.   


CONCLUSION OF LAW

A chronic wrist disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2005.  This letter provided notice of elements (1), 
(2), (3), and (4).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOCs (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in a June 
2005 SSOC.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case because the claim 
was initially adjudicated in April 1999 (before the enactment 
of the VCAA).  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notice provided to the veteran in February 2005 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated in the June 2005 SSOC.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  VA afforded the veteran an examination in 
May 2005 and the report of this examination has been 
associated with the claims folder.  Additionally, at the RO 
hearing in March 2003, the veteran testified that VA had all 
records pertinent to his case.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  

Analysis

The veteran contends that he currently has a bilateral wrist 
disability as a result of his active service.  He asserts 
that he was misdiagnosed with carpal tunnel syndrome in 
service, when in fact he has had tendonitis in his wrists 
since service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The service medical records reflect treatment for bilateral 
wrist problems.  He was seen on multiple occasions for 
complaints of pain, paresthesias and numbness in his hands 
(as reflected in treatment records dated in September 1996, 
October 1996, April 1997, May 1997, December 1997, and 
January 1998).  There were several assessments of carpal 
tunnel syndrome in 1998.  A medical board evaluation dated in 
March 1998 notes a diagnosis of possible carpal tunnel 
syndrome; the proceedings the following month cited bilateral 
wrist pain.  

VA outpatient records show the veteran was treated on several 
occasions for hand numbness and tingling.  In September 2001, 
there was no electrodiagnostic or clinical evidence of 
bilateral median neuropathy of the wrist or carpal tunnel 
syndrome.  It was noted that the veteran's symptoms may be 
secondary to tendonitis, trigger point mediated, or mild 
arthritis.  In June 2003, the veteran complained of finger 
numbness. 

The veteran was afforded a VA examination in May 2005 to 
determine the nature and etiology of any wrist disability.  
The veteran complained of pain in both wrists.  Radiographic 
testing and laboratory testing were negative for 
osteoarthritis or rheumatoid arthritis.  Range of motion and 
neurological testing were negative for abnormality.  The 
examiner concluded with a diagnosis of bilateral wrist 
arthralgia of unclear etiology.  There were no objective 
findings to support the subjective claims and no residuals 
found.  

Arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1985); 
Lichtenfels v. Derwinski 1 Vet. App. 484 at 488 (1991).  
However pain is not analogous to disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the 
claimant was seeking service connection for a neck disability 
and an increased rating for a low back disability.  On the 
issue of service connection, the Court held that pain alone 
without a diagnosed or identifiable underlying malady or 
condition did not constitute a disability for which service 
connection may be granted.  Subsequently, the Federal Circuit 
dismissed the issue of service connection stating it was 
precluded from reviewing the factual determinations of the 
Board or the Court.)   In essence, recent testing has not 
confirmed the presence of chronic wrist disability that can 
be related to service.  Absent a finding of current wrist 
disability that can be related to service, there is no basis 
to grant service connection.  

To the extent that the veteran has claimed that he has 
current wrist disability that first arose in service, as a 
layman, he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran has current wrist disability that was 
incurred in or is otherwise related to service.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral wrist 
disability is denied.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


